Citation Nr: 1307860	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left hand and wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 1993.  He also had service during periods of active duty for training (ACDUTRA) in the Army National Guard prior to and following his active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is presently under the jurisdiction of the RO in Chicago, Illinois.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in December 2012.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the issues on appeal is warranted.  Specifically, the Board finds that a remand is needed to secure outstanding VA and private treatment records and to obtain VA medical opinions.


First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records.  38 C.F.R. § 3.159(c)(2).  During the December 2012 hearing, the Veteran reported that he was treated by private physicians for his claimed disorders, but he began seeking treatment from VA beginning in August 2012.  A review of the claims file and the Veteran's Virtual VA electronic record shows that the identified VA treatment records have not been associated with the record.  Accordingly, remand is required to obtain these records.

Second, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Additionally, during the December 2012 hearing, the Veteran testified that he was treated by a private chiropractor for his claimed low back disorder and that he was treated by private physicians for his claimed left wrist disorder.  The Veteran indicated that he would obtain copies of his private treatment records and submit them to VA.  However, a review of the claims file and the Veteran's Virtual VA electronic record shows that private treatment records have not been associated with the record.  Accordingly, remand is required to obtain these records.

Third, remand is required to obtain another VA examination regarding the Veteran's bilateral ankle disorders.  Where VA provides an examination, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Veteran was afforded a VA joints examination in June 2007.  The examiner noted that there were no specific injuries to the ankles during service but diagnosed ankle myalgia.  However, a review of the service treatment records shows that the Veteran was treated for several right ankle sprains and left ankle pain during service.  Additionally, the VA examiner opined that the left and right ankle symptoms were less likely as not related to military service.  The examiner stated that the rationale was that "[a]nkle sprain sequellae typically present as laxity, stiffness and arthritic changes.  There is no laxity, edema or arthritic changes noted.  Generalized stiffness is present."  As noted by the Veteran at the Board hearing, the examiner's rationale is possibly contradictory; requiring both laxity and stiffness.  Additionally, the examiner noted that the Veteran had generalized stiffness, thus it is unclear why this was not a sequela of the in-service sprains.  Therefore, because the June 2007 VA examination is inadequate to render a decision for the claim on appeal, additional development is required.  Specifically, an opinion should be rendered in accordance with review of the Veteran's claims file and a complete rationale.

Additionally, another examination and medical opinion regarding the left hand/wrist disorders should be conducted.  The VA examiner found that the symptoms of the left wrist were less likely than not related to military service.  The examiner's stated rationale was that there were no degenerative changes and that the symptoms were suggestive of carpal tunnel syndrome.  The examiner did not provide a definitive diagnosis or an etiological opinion regarding carpal tunnel syndrome, if diagnosed.  Accordingly, an examination should be provided and an etiological opinion should be obtained.

Fourth, while on remand, a VA examination regarding the claimed low back disorder should be provided.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  The Veteran has provided testimony of in-service back injury with continuous symptoms since that time.  At the Board hearing, he asserted he was receiving treatment from a private chiropractor for his low back disorder.  Thus, an examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include the private treatment records identified at the 2012 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral ankle disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed bilateral ankle disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service ankle sprains and of continuous symptoms since that time.  The examiner must also specifically address the Veteran's STRs, including treatment for left ankle pain in June 1982, right ankle sprains in August 1987, April 1988, May 1989, and a hematoma of the right lower leg in March 1992.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed low back disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder was caused or aggravated by the Veteran's military service.  The examiner must consider the Veteran's lay statements regarding his back symptoms during service and continuous back symptoms since service discharge.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed left hand/wrist disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left hand and/or wrist disorder was caused or aggravated by the Veteran's military service.  The examiner must address the Veteran's assertions of left hand and wrist weakness since service discharge.  The examiner must also specifically address the Veteran's STRs, including evidence showing that, during service, the Veteran was treated for left wrist pain following a fall in July 1992, a possible left scaphoid fracture in August 1992, a bone scan revealed a healed navicular fracture in the left wrist in September 1992, and an x-ray showed a healing fracture at the tip of the left radial styloid in October 1992.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

6.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


